Title: To George Washington from Joseph Wolgamote, 20 June 1758
From: Wolgamote, Joseph
To: Washington, George



Maryland Connigochig June the 20th 1758

May it Pleas Your honers Gentelmen it Not With any Pleasure that I Give You This Trouble Therefore I hope You Will Excuse the freedom I have Taken with You it is from the Good personal Carrecture You bear As to adhearing Strictly to Do or Cause Justice to be Done by all Such Persons As You have the honour To Command Therefore it is to You only that I Adress My Self To for Justice The Matter is As followeth Capt. Feilds Came to My house With A parceil of Wagins Said to belong To A Sutler And Turned All Their horses into My Medow that was fit to Mow I Applied To the Capt. And Complained of the Hardship Who Replied if I Was Displeased With What he had Done he Would Turn them into My Grain And Confine Me A prisoner Also And in As much As All Wagins Are hired by the Day I am of Opinion thay have No Right to Any thing but What They pay for And in As Much As I Am one of Them Whose Lot it is to be one of the Distresed fronters family Not Dareing to Go out to Worke Even To Raise Bread This Treatment from Such As Ought to be our Protecters is Unjust And What We Could Only Expect from The Enemy And Ading Distres on Distrest persons in Stead of Protection You Are Not unSencable how hard it Was And is With Such As had the Lot of being The frontears As Well As my Self Therefore I hope You Will Cause Justice to be

Done Me by Which it Will Induce Me To Acknowledg And Confeirm That Good Carrecture of You Which I have heard of You before As Well As My own private Opinion. I Am Gentel men Your Obeadent Humble Servant To Command

Joseph Wolgamote

